Citation Nr: 0421318	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  03-09 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the right shoulder and upper arm with a 
fracture of the humerus and damage to Muscle Groups III and 
IV, currently assigned a 20 percent disability evaluation.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a punji stick wound to the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefit sought 
on appeal.  The veteran, who had active service from February 
1966 to February 1968, appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

The Board observes that the veteran's claims file was 
subsequently transferred to the jurisdiction of the RO in 
Cleveland, Ohio, which issued a statement of the case and 
supplemental statement of the case and also certified the 
veteran's appeal to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

In this case, it does not appear that the veteran has been 
adequately notified of the VCAA in connection with his 
current claim.  In this regard, the record contains no 
specific reference to the VCAA or its provisions in 
connection with the claim for an increased evaluation for 
residuals of a gunshot wound to the right shoulder.  The RO 
sent a letter in August 2001 to the veteran informing him of 
what the VA would do in order to complete his application for 
benefits.  The letter also requested that he provide the name 
of any facility where he was treated along with the dates and 
that he sign an authorization and release form so that the VA 
could obtain his private medical records.  However, the 
February 2001 letter never informed the veteran as to what 
evidence was necessary to substantiate a claim for an 
increased evaluation.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirement under 38 U.S.C.A. § 5103(a) 
for the VA to inform a claimant of information or evidence 
necessary to substantiate the claim, as well as to inform the 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error. See Quartuccio v. Principi, 16 Vet. App.  183, 187 
(2002).  Given the guidance from the Court, this procedural 
error must be addressed prior to final appellate review.  

The Board also observes that the veteran was afforded a VA 
examination in January 2002 in connection with his claim for 
an increased evaluation.  However, the veteran contended at 
his January 2004 hearing before the Board that his disability 
had worsened since his January 2002 VA examination.  He 
indicated that he has decreased strength in his right upper 
extremity, increased pain, and numbness in his right upper 
extremity.  Although he also indicated that he had developed 
arthritis in his right shoulder, the Board does note that 
arthritis had been noted prior to the January 2002 
examination.  In any event, in light of the veteran's 
statements at his January 2004 hearing regarding the claimed 
worsening of the disability at issue, the Board finds that 
another VA examination is in order for the purpose of 
determining the severity and manifestations of his residuals 
of a gunshot wound to the right shoulder and upper arm.

Finally, the Board notes that the June 2002 rating decision 
denied the veteran's claim for a compensable evaluation for 
the veteran's service-connected residuals of a punji stick 
wound to the left foot.  In the veteran's March 2003 VA Form 
9, he expressed disagreement with the rating assigned his 
left foot disorder.  38 C.F.R. § 20.201 (2003).  The veteran 
also presented testimony on this issue at his January 2004 
Board videoconference hearing.  To date, however, the RO has 
not issued a statement of the case (SOC) in response to what 
is construed as the veteran's notice of disagreement (NOD).

The filing of an NOD places a claim in appellate status.  
Therefore, the failure to issue an SOC in such a circumstance 
renders a claim procedurally defective and necessitates a 
remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2003); see 
also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 
124 (1996).  The purpose of the remand is to give the RO an 
opportunity to cure this defect.  Thereafter, the RO should 
return the claim's file to the Board only if the veteran 
perfects his appeal in a timely manner.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that 
if the claims file does not contain a notice of disagreement, 
a statement of the case and a VA Form 9 [substantive appeal], 
the Board is not required, and in fact, has no authority, to 
decide the claim).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should consider the 
veteran's claim under the VCAA.  In 
doing so, the RO is asked to ensure 
that the notification and assistance 
requirements of the VCAA are 
satisfied, including notifying the 
veteran of the information or 
evidence necessary to substantiate 
his claim for an increased 
evaluation, and the division of 
responsibilities between the VA and 
the veteran for obtaining evidence.  
The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, 
and 5103A. (West 2002), and any 
applicable legal precedent.  

2.  The veteran should be afforded VA 
orthopedic and neurological 
examinations to determine the 
severity and manifestations of his 
residuals of a gunshot wound to the 
right shoulder and upper arm with 
involvement of Muscle Groups III and 
IV.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  

The examiner should record the range 
of motion of the veteran's right 
shoulder and identify and describe 
any current symptomatology to include 
any objective evidence of pain, 
painful motion, or functional loss of 
the right shoulder due to pain.  It 
should be noted whether there is more 
or less movement than normal, 
weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy of disuse.  The extent of any 
weakened movement, excess 
fatigability or incoordination should 
be specifically assessed.  The 
examiner should also express an 
opinion, if feasible, as to whether 
there would be additional limits on 
functional ability during flare-ups 
(if the veteran describes flare-ups), 
and express this in terms of 
additional limitation of motion 
during flare-ups.  If not feasible, 
the examiner should so state.

The examiner should also specifically 
identify the nature and extent of 
damage to Muscle Groups III and IV as 
a result of the gunshot wound and 
what functional abilities are 
affected.  With regard to the muscle 
group or groups involved, the 
examiner should indicate whether such 
damage is slight, moderate, 
moderately severe, or severe.  In 
assessing the severity of the damage, 
the examiner should bear in mind that 
the cardinal signs and symptoms of 
muscle disability are loss of power, 
weakness, lowered threshold of 
fatigue, fatigue- pain, impairment of 
coordination, and uncertainty of 
movement.  

Further, the examiner should identify 
the etiology of any neurological 
manifestations as they relate to the 
service-connected residuals of 
gunshot wound of the right shoulder 
and upper arm, as well as the degree 
of injury involved, the affected 
peripheral nerve(s), and any 
functional impairment that results.  
The examiner should indicate whether 
any peripheral nerve paralysis of the 
right shoulder and/or upper arm 
related to the residuals of the 
gunshot wound affect entirely 
different functions from that 
affected by the damage to Muscle 
Groups III and IV.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2003), copies 
of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  When the development requested 
has been completed, the RO should 
readjudicate the veteran's claim of 
entitlement to an evaluation in 
excess of 20 percent for his service-
connected residuals of a gunshot 
wound to the right shoulder and upper 
arm.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case on 
this issue, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

4.  The RO should issue the veteran a 
statement of the case addressing the 
issue of entitlement to an increased 
(compensable) evaluation for 
residuals of a punji stick wound to 
the left foot.  The statement of the 
case should include a discussion of 
all relevant evidence considered, and 
citation to all pertinent law and 
regulations.  Thereafter, the veteran 
should be given an opportunity to 
perfect an appeal by submitting a 
timely substantive appeal in response 
thereto.  The RO should advise the 
veteran that the claims file will not 
be returned to the Board for 
appellate consideration of this issue 
following the issuance of the 
statement of the case unless he 
perfects his appeal.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and/or argument on the matter or matters the Board 
has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified. 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



